Information Disclosure Statement
	Applicant’s IDS submitted 2/16/2022 has been acknowledged and considered. A signed copy is attached hereto.
Claim Status
	Applicant’s supplemental reply filed 6/6/2022 is acknowledged.
	Claims 1-3, 5-11, 13-14, 17, 20, 22, 24, 34, 39-41, 51, 56, 75, 77, 86, 91-94, 100-101, 105, 112, 115-117, 120, 132, 137, 139, and 143 are pending .  

Rejections Withdrawn
	Rejection of claims 1-2, 5-11, 13-14, 17, 19-20, 22, 24, 34, 39-41, 51, 56, 75, 77, 86, 91-94, 100-101, 105, 112, 115-117, 120, 132, 137, and 143 under 35 U.S.C. §112(a), as failing to comply with the written description requirement has been withdrawn in view of Applicant’s amendments.
	Rejection of claim 4 under 35 U.S.C. §112(a), as lacking enablement has been withdrawn in view of Applicant’s cancelation of claim 4.

Rejoinder
	Claims 1- directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 139, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Following a diligent search, it was determined that the antibody sequences in claim 1 are free of the prior art. Further, it was determined that there are no double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
	Claims 1-3, 5-11, 13-14, 17, 20, 22, 24, 34, 39-41, 51, 56, 75, 77, 86, 91-94, 100-101, 105, 112, 115-117, 120, 132, 137, 139, and 143 are allowed.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643    


/HONG SANG/Primary Examiner, Art Unit 1643